        Case 2:13-bk-32616-NB     Doc 92 Filed 01/30/19 Entered 01/30/19 17:38:29              Desc
                                   Main Document Page 1 of 1

KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES,CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426




 USBC, CENTRAL DISTRICT OF CALIFORNIA
 FINANCIAL SERVICES DEPARTMENT
 c/o FSD SUPERVISOR
 255 E. TEMPLE ST., ROOM #1067
 LOS ANGELES, CA 90012



                             UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION

  To:               CLERK, UNITED STATES BANKRUPTCY COURT
  Re:               UNDISTRIBUTED FUNDS - 3011
  Case No.:         LA13-32616-NB
  Debtor(s):        Albert G Bragg, Jr.
                    4121 S Harvard Blvd
                    Los Angeles, CA 90062




 Explanation of Source: Transmitted herewith for deposit into the Court registry is the check identified
 below. Payee(s) have failed to timely negotiate the issued check(s) and/or provide alternative contact
 information to the Trustee to facilitate a successful negotiation of the funds. Consequently, this check
 represents undistributed funds in the above referenced matter.


  PAYEE                                                                                       AMOUNT

  COLLECTO US ASSET MGMT INC                                                                    $197.01
  JEFFERSON CAPITAL SYSTEMS LLC ASSIGNEE
  PO BOX 953185
  ST LOUIS, MO 63195



   DATED: January 30, 2019                         _______________________________


                                                   Kathy A. Dockery
                                                   Chapter 13 Trustee
